Capozzoli, J.
(dissenting). It seems to me that the contention of the plaintiff that a pleading is not demurrable merely because *4it asks for more damages than what he may be legally entitled to, is sound. The majority does not indicate the particular defect which it finds in the second cause of action justifying its conclusion that that action is insufficient ill law. The reason given that, under the circumstances of the case, permitting this cause of action to remain would “ provide a possible ground for confusing the Trial Term which will hear the case ”, is invalid. There is no reason for believing that the trial court would be confused. The second cause presents a breach of contract claim, and whether plaintiff is entitled to damages greater than those provided in the liquidated damage clause has no effect on the issue of whether a valid cause of action is pleaded. The damages which plaintiff can legally obtain must depend upon the evidence adduced at the trial. Therefore, I dissent from the conclusion reached by the majority insofar as it holds that the second cause of action is invalid and should be dismissed.
Markewich, J. P., Lane and Steuer, JJ., concur in Per Curiam opinion; Capozzoli, J., dissents in an opinion, in which Nunez, J., concurs.
Resettled order, Supreme Court, New York County, entered on February 22, 1973, modified, on the law and on the facts, to allow plaintiff to replead the second cause of action in accord with the Per Curiam opinion of this court filed herein, to allow plaintiff to join the escrow depository as a party, and to strike the provision that the dismissals of the second and third causes of action are with prejudice; and as so modified, the order is affirmed, without costs and without disbursements.